[exhibit101gtatapplesettl001.jpg]
EXHIBIT 10.1 EXECUTION COPY IN RE GT ADVANCED TECHNOLOGIES INC. ET AL. (the
“Company” or the “Debtors”) TERMS OF RESOLUTION OF APPLE CLAIMS AND MESA LEASE
ISSUES November 2, 2015 INTRODUCTION This agreement (the “Agreement”) among the
Debtor signatories hereto and Apple Inc. and certain of its affiliates
(collectively, “Apple”) supersedes the Amended and Restated Adequate Protection
and Settlement Agreement (the “Settlement Agreement”), subject to the surviving
sections of the Settlement Agreement enumerated in Paragraph 14 of this
Agreement, and amends the Amended and Restated Facility Lease Agreement (the
“Mesa Lease”) both dated as of December 15, 2014, to the extend provided herein.
All capitalized terms used herein and not otherwise defined will have the
meanings ascribed to such terms in the Settlement Agreement and the Mesa Lease,
as applicable. SETTLEMENT TERMS 1. The Agreement will become effective as of the
date on which both (i) the Agreement is approved by the Bankruptcy Court (the
“Effective Date”) pursuant to an order satisfactory to the parties hereto, and
(ii) a waiver and amendment of the DIP Facility (as defined below) is
consummated in accordance with paragraph 17 below. 2. The Debtors will conduct
an auction of the ASF Furnaces currently located in the Mesa Facility pursuant
to procedures approved by the Debtors, Apple and the DIP Lenders and approved by
the Bankruptcy Court pursuant to Bankruptcy Code section 363 (the “Sale
Auction”). The Sale Auction shall take place on or prior to November 23, 2015 at
the Mesa Facility. The Debtors shall have no obligation to sell any ASF Furnaces
at the Sale Auction. 3. The Debtors shall receive 50% of the Net Proceeds of all
ASF Furnaces sold in such Sale Auction (the “Sold Furnaces”), with the remaining
50% of Net Proceeds being distributed to Apple. For purposes of this Agreement,
“Net Proceeds” means the proceeds from the sale, lease or other transfer or
disposition of ASF Furnaces or parts thereof to be received by the Debtors or
the DIP Lenders (or any other party if such sale would benefit the Debtors or
the DIP Lenders), net of all (a) reasonable costs associated with conducting the
Sale Auction, including any applicable commission payments, (b) reasonable
storage costs, (c) customary installation, logistics, or shipping charges, and
(d) costs of any replacement parts required to be purchased as part of
fulfilling the sale, in each case with respect to the ASF Furnaces sold. For the
avoidance of doubt, Net Proceeds shall exclude any customary fees for support
services, warranties, and post-sale services (all such fees being consistent
with past practices and in amounts not to exceed those listed on Exhibit 1
hereto) provided by the Debtors to the buyer of ASF Furnaces and any items that
may accompany the sale of ASF Furnaces (such as mezzanines and start-up kits).
The Sold Furnaces shall be removed from the Mesa Facility by December 31, 2015.



--------------------------------------------------------------------------------



 
[exhibit101gtatapplesettl002.jpg]
2 4. The Debtors shall have the option, with the consent of the lenders (the
“DIP Lenders”) under that certain Senior Secured Superpriority
Debtor-in-Possession Credit Agreement, dated as of July 27, 2015, to retain any
number of the ASF Furnaces currently located at the Mesa Facility (the “Retained
Furnaces”); provided, however, that the Debtors may only retain in excess of 364
Retained Furnaces (such excess, the “Surplus Retained Furnaces”) to the extent
the Debtors believe, in good faith, that they will be able to sell such Surplus
Retained Furnaces, and have such furnaces removed from the Mesa Facility, by
December 31, 2015; provided further, however, that the Debtors agree to scrap by
December 31, 2015 any Surplus Retained Furnaces that are not, in fact, sold. The
proceeds, if any, from the scrapping of Retained Furnaces, net of the costs of
such scrapping, shall be distributed 50% to the Debtors and 50% to Apple. For
all purposes herein Surplus Retained Furnaces shall be deemed Retained Furnaces.
The Debtors shall choose which ASF Furnaces are Retained Furnaces by close of
business on November 25, 2015 and shall promptly begin removing such Retained
Furnaces from the Mesa Facility. If the Debtors or the DIP Lenders (or any other
party if such sale would benefit the Debtors or the DIP Lenders) sell or
otherwise dispose of, on or before December 15, 2018, any Retained Furnaces or
any ASF Furnaces currently in inventory at the Debtors’ other facilities, the
Debtors shall retain 50% of the Net Proceeds of such sale or disposition, with
the remaining 50% of Net Proceeds being distributed to Apple; provided, however,
that if GT Advanced Technologies Limited (“GT HK”) sells any of its ASF
Furnaces, GTAT Corporation (“GTAT Corp.”) shall pay Apple 50% of the Net
Proceeds of such sale instead of GT HK. For the avoidance of doubt, (i) ASF
Furnaces not currently in existence shall not be subject to the sharing of Net
Proceeds in this Paragraph and (ii) GTAT’s obligation under this Paragraph to
make distributions to Apple on account of the sale or disposition of Retained
Furnaces or any ASF Furnaces currently in inventory at the Debtors’ other
facilities terminates on December 15, 2018. The Debtors agree not to sell any
ASF Furnaces not currently in existence until after all ASF Furnaces currently
in the Debtors’ inventory have been sold or scrapped. The Debtors are not having
any current discussions, negotiations, and have not reached any understandings
or agreements with any existing or prospective customers to sell ASF Furnaces
not currently in existence. The Debtors shall provide to Apple and the
Collateral Agent a quarterly report regarding the sales of any ASF Furnaces,
including the number sold and sale prices, and Apple shall have the right to
conduct an audit of such sales and prices. 5. On November 25, 2015, title to any
ASF Furnaces located at the Mesa Facility other than the Sold Furnaces and the
Retained Furnaces (such other ASF Furnaces, the “Excess Furnaces”) shall
immediately and automatically for no consideration and without need for further
order of the court transfer to Apple, free and clear of all liens, claims,
encumbrances and interests, including, without limitation, liens granted to
secure the DIP Facility and any Priming Financing. In the event the Sale Auction
does not take place on or prior to November 23, 2015, all ASF Furnaces located
at the Mesa Facility other than



--------------------------------------------------------------------------------



 
[exhibit101gtatapplesettl003.jpg]
3 the Retained Furnaces shall be deemed Excess Furnaces and title to such ASF
Furnaces shall immediately and automatically for no consideration and without
the need for further order of the court transfer to Apple, free and clear of any
and all liens, claims, encumbrances and interests, including, without
limitation, liens granted to secure the DIP Facility and any Priming Financing.
6. Apple agrees that it will scrap all of the Excess Furnaces and any other ASF
Furnaces to which it obtains title pursuant to this Agreement at its own cost
and expense. For the avoidance of doubt, Apple shall only be permitted to scrap
the Excess Furnaces and any other furnace to which it obtains title pursuant to
this Agreement and shall not be permitted to use the Excess Furnaces or sell or
transfer the Excess Furnaces except as part of the scrapping process. The
proceeds, if any, from the scrapping of Excess Furnaces, net of the costs of
such scrapping, shall be distributed 50% to the Debtors and 50% to Apple. 7. As
of November 23, 2015, the Mesa Lease will be deemed amended without the need for
any further agreement to provide that (a) the Debtors’ obligation to pay
Additional Rent (as defined in the Mesa Lease) and for the cost of security at
the Mesa Facility shall terminate, (b) the Debtors shall have no further
obligations to make any other payments in connection with the Mesa Lease,
including without limitation, any obligations to clean, repair or refurbish the
Mesa Facility or make utility payments with respect to the Mesa Facility, and
(c) Apple shall have no obligation to repair any portion of the Mesa Facility
that may have been damaged in the May 26, 2015 fire (the “Mesa Fire”). For the
avoidance of doubt, the Debtors shall be entitled to any and all insurance
proceeds from insurance the Debtors maintain and for which the Debtors are the
beneficiaries. The Debtors shall be required to maintain Minimum Insurance
Requirements as set forth in the Mesa Lease until such time as the Debtors have
vacated the Mesa Facility. 8. On or prior to December 31, 2015 (the “Lease
Expiration Date”), the Debtors shall remove all Retained Furnaces from the Mesa
Facility and surrender the entire Mesa Facility to Apple. Except as otherwise
provided in this Agreement, all other terms and conditions of the Mesa Lease
will remain unchanged, including the Lease Expiration Date. Additionally, as of
the Effective Date, the Warehouse Lease, dated as of December 15, 2014
(“Warehouse Lease”), will be deemed terminated and the rights and obligations of
each party thereunder shall be null and void. 9. In the event any Sold Furnaces
or Retained Furnaces remain in the Mesa Facility after the Lease Expiration
Date, such ASF Furnaces shall be deemed Excess Furnaces and title to such ASF
Furnaces shall immediately and automatically for no consideration and without
the need for further order of the court transfer to Apple, free and clear of any
and all lien, claims, encumbrances and interests, including, without limitation,
liens granted to secure the DIP Facility and any Priming Financing, unless such
Sold Furnaces or Retained



--------------------------------------------------------------------------------



 
[exhibit101gtatapplesettl004.jpg]
4 Furnaces were prevented from removal because of affirmative action by Apple
that materially and demonstrably prevented such removal. 10. Apple agrees, as of
the Effective Date, that the Sold Furnaces, the Retained Furnaces and any ASF
Furnace not located at the Mesa Facility may be sold for less than the Apple
Repayment Amount, including for scrapping. 11. The Debtors shall have 30 days
from the Effective Date to sell or remove Tenant’s Property (other than ASF
Furnaces) from the Mesa Facility. In the event any Tenant’s Property (other than
ASF Furnaces) remains in the Mesa Facility after such 30-day period, title to
such remaining Tenant’s Property shall immediately and automatically and without
the need for further order of the court transfer to Apple, free and clear of any
liens, claims, encumbrances and interests, including, without limitation, liens
granted to secure the DIP Facility and any Priming Facility in such furnaces and
other personal property. For the avoidance of doubt, Tenant’s Property shall
include, without limitation, all mezzanines, connections and ancillary equipment
supporting the ASF Furnaces located in the Mesa Facility, meltstock, and the
Mesa Equipment, including all Meyer Burger cutting and other fabrication and
inspection equipment. 12. Other than as provided in Paragraphs 3 and 4 hereof,
and any provision hereof to which title to the ASF Furnaces or other property is
transferred to Apple, Apple shall not receive any further distributions from the
Debtors’ bankruptcy estates or their successors, whether under a chapter 11 plan
or otherwise, and shall not assert any claims against GTAT or its successors
other than claims arising after the date hereof or based on a breach of the
Agreement. 13. Apple will, as of November 23, 2015, release and discharge any
and all liens and security interests in property of the Debtors’ estates. For
the avoidance of doubt, any rights in favor of Apple under the Order Pursuant to
Bankruptcy Code Sections 105, 361, 362, 363(b), 363(c), 363(e), 364, 503(b), and
507 and Bankruptcy Rules 2002, 4001, 6004(h), and 9014: (I) Authorizing Debtors
to Obtain Postpetition Financing; (II) Granting Liens and Super-Priority Claims;
(III) Authorizing Debtors to Pay Put Option Premium and Expense Reimbursement;
(IV) Approving Information Sharing Obligations and Indemnity Thereunder; and (V)
Granting Related Relief [Docket No. 2122] (the “DIP Order”), or the “DIP
Documents” (as defined in the DIP Order) shall be terminated. 14. Except as
otherwise provided herein and with respect to enforcement of this Agreement,
each party shall, as of the Effective Date, release and forever discharge the
other for any and all claims, losses, liabilities, damages and causes of action,
whether known or unknown, relating to the Settlement Agreement, the Mesa Lease,
including, without limitation, the Mesa Fire, the Warehouse Lease, the Apple
Contracts and any other aspect of their business relationship; provided,
however, that nothing herein releases any party hereto from any liability to the
other for claims arising after the date hereof; provided



--------------------------------------------------------------------------------



 
[exhibit101gtatapplesettl005.jpg]
5 further, however, that sections 1(a), 1(b), 1(c), 4(a), 4(b), 4(d), 4(e),
4(f), 5, 6 and 9 of the Settlement Agreement shall not be affected by the
foregoing release, and all other provisions of the Settlement Agreement will be
deemed terminated and shall be of no force and effect commencing on the
Effective Date. 15. After title to the Excess Furnaces passes to Apple, the
Debtors may cancel any property insurance policies related to the Excess
Furnaces, after title to any Tenant’s Property (other than ASF Furnaces) passes
to Apple, the Debtors may cancel any property insurance policies related to any
Tenant’s Property (other than ASF Furnaces) that remains on the Mesa Facility
after 30 days after the Effective Date. 16. For the avoidance of doubt, the
transfer of title of Excess Furnaces and any other assets to Apple under this
Agreement is to facilitate disposal of such assets and not in repayment of debt.
17. Apple’s non-recourse claim in the amount of $439 million pursuant to the
Settlement Agreement shall be deemed satisfied and expunged as of the Effective
Date in exchange for the right of Apple, under this Agreement, to receive 50% of
the Net Proceeds from Sold Furnaces and future sales or dispositions of the
Retained Furnaces or any ASF Furnaces currently in inventory at the Debtors’
other facilities. 18. The Agreement shall be binding on any chapter 7 trustee
appointed for the Debtors. 19. The effectiveness of the Agreement shall be
subject to the consummation of a waiver and amendment with respect to the DIP
Facility (as defined in the DIP Order), which waiver and amendment shall be in
form and substance acceptable to the Required Lenders. 20. 34 of the Retained
Furnaces shall be held by the Debtors subject to the contingent interest granted
to Tera Xtal Technology Corp. (“TXT”) in paragraph 13 of the Order Pursuant to
Bankruptcy Code Sections 105, 361, 363(b), 364, and 365 and Bankruptcy Rule 9019
Approving the Terms of and Authorizing Debtors to Enter Into Adequate Protection
and Settlement Agreement with Apple [Docket No. 819]. Therefore, until and
unless the Bankruptcy Court holds that TXT has no interest in such ASF Furnaces,
the sale of such 34 ASF Furnaces shall not trigger the application of the
sharing formula in Paragraphs 3 and 4 hereof; provided that the Debtors will
endeavor to sell such 34 ASF Furnaces after any ASF Furnace on which TXT does
not have a contingent interest. 21. The Debtors will amend the Intercompany
Settlement Agreement, dated as of July 20, 2015, by and among GT HK, GTAT Corp.,
and GT Advanced Equipment Holding LLC, and the ancillary documents and exhibits
related thereto (collectively, the “Intercompany Settlement Agreement”) to
reflect this Agreement prior to the Effective Date of this Agreement, which
amendment shall be in form and substance acceptable to the Required Lenders as
provided under the DIP Documents.



--------------------------------------------------------------------------------



 
[exhibit101gtatapplesettl006.jpg]
6 22. The Debtors shall pay to Apple its share of the Net Proceeds from the sale
of each ASF Furnace in accordance with this Agreement within three (3) business
days of the receipt of the proceeds of such sale. Payments of 50% of the
proceeds from the scrapping of ASF Furnaces (net of the costs of such
scrapping), as specified in this Agreement, shall be made to the party entitled
thereto promptly after receipt of such net proceeds by the party arranging for
such scrapping. 23. This Agreement and the rights and obligations of the parties
will be governed and construed and enforced in accordance with the laws of the
State of New York, without regard to conflicts of law principles. 24. This
Agreement may not be amended except as agreed to in writing by all parties. 25.
The terms of this Agreement shall be incorporated into a motion and proposed
order to be submitted as soon as possible to the Bankruptcy Court. Such motion
and proposed order shall be in form and substance satisfactory to the parties to
this Agreement. IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed as of the date first written above. APPLE INC. By:
/s/James Fowler Name: James Fowler Title: Assistant Secretary PLATYPUS
DEVELOPMENT LLC By: /s/ Gene Daniel Levoff Name: Gene Daniel Levoff Title:
Authorized Person



--------------------------------------------------------------------------------



 
[exhibit101gtatapplesettl007.jpg]
7 GTAT CORPORATION By: /s/Hoil Kim Name: Hoil Kim Title: Vice President, Chief
Administrative Officer, General Counsel and Secretary GT ADVANCED TECHNOLOGIES
INC. By: /s/Hoil Kim Name: Hoil Kim Title: Vice President, Chief Administrative
Officer, General Counsel and Secretary GT ADVANCED EQUIPMENT HOLDING LLC By:
/s/Hoil Kim Name: Hoil Kim Title: Manager



--------------------------------------------------------------------------------



 
[exhibit101gtatapplesettl008.jpg]
8 GT EQUIPMENT HOLDINGS, INC. By: /s/Hoil Kim Name: Hoil Kim Title: Vice
President and Secretary LINDBERGH ACQUISITION CORP. By: /s/Hoil Kim Name: Hoil
Kim Title: Vice President, General Counsel and Secretary GT SAPPHIRE SYSTEMS
HOLDING LLC By: /s/Hoil Kim Name: Hoil Kim Title: Vice President, General
Counsel and Secretary GT ADVANCED CZ LLC By: /s/Hoil Kim Name: Hoil Kim Title:
Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------



 
[exhibit101gtatapplesettl009.jpg]
9 GT SAPPHIRE SYSTEMS GROUP LLC By: /s/Hoil Kim Name: Hoil Kim Title: Vice
President, General Counsel and Secretary



--------------------------------------------------------------------------------



 
[exhibit101gtatapplesettl010.jpg]
Exhibit 1 – Exclusions from Net Proceeds 1) Installation charges of up to
$25,000 per ASF Furnace. 2) Warranty service charges of up to (a) $20,000 per
ASF Furnace currently located in Mesa, Arizona, and (b) $10,000 per ASF Furnace
currently located in the Debtors’ other facilities. 3) Shipping charges of up to
(a) $10,000 per ASF Furnace currently located in the United States, and (b) up
to $5,000 per ASF Furnace currently located in the Debtors’ other facilities. 4)
Reasonable commissions, if any, to be paid to third parties to facilitate the
sale of ASF Furnaces.



--------------------------------------------------------------------------------



 